DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: the dependency of claim 9 is wrong. It seems that claim 9 should be depended on claim 8. If this is true, it is suggested to change.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive system” and “a controller” in claim 1.

The drive system in claim 1 is read as the item 110 shown in Fig.2A and Fig.2B (paragraph 18) and the controller is read as the item 140 shown in Fig.4 have a processor and a memory.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhide’325 (US 2018/0273325).
     With respect to claim 15, Bhide’325 teaches a controller (Fig.2, item 120) for a printing device (paragraph 14), the controller comprising: 
     a processor (paragraph 23); 
     a memory (Fig.1, item 130) to store a set of instructions; 
     wherein the processor access instructions from the memory (paragraph 23) to: 
     detect, using a sensor (Fig.1, item 170a and 170b), an alignment of a media as the media is received and driven, by a drive system, along a media path [as shown in Fig.2, the paper 106 is being aligned according to the detection of the sensor 170a and the sensor 170a (paragraph 25)]; 
     control a skew that is applied to the media by the drive system as the media is driven along the media path, the skew causing the media to have a predefined offset position as the media is received by an image rendering sub-system of the printing device (paragraph 25); and 
     cause the image rendering sub-system to orient an output image that is formed on the media based on the predefined media offset position (paragraph 25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumoto’075 (US 2009/0091075), and further in view of Bhide’325 (US 2018/0273325).
     With respect to claim 1, Yasumoto’075 teaches a printing device (Fig.1, item 60) comprising: 
     a sensor [regarding to the sensors 77 and 78 shown in Fig.3]; 
     a drive system [regarding to the conveyance unit 65 shown in Fig.3] to drive a media along a media path, the media path extending from a media source to an output region [as shown in Fig.1, the paper fed the paper feeding device 61 (a media source) through the conveyance unit 65 to an output region to perform printing]; 
     an image rendering sub-system [as shown in Fig.1, the image forming apparatus 60 is inherent disclosed a rendering sub-system to forming an image on a paper fed from the paper feeding device 61]. ; 
     a controller (Fig.3, item 9) 

     Bhide’325 teaches a controller (Fig.1, item 120), detect, using the sensor (Fig.1, item 170a and 170b), an alignment of the media that is received and driven along the media path [as shown in Fig.2, the paper 106 is being aligned according to the detection of the sensor 170a and the sensor 170a] (paragraph 25)]; 
     cause the drive system to skew the media to a predefined media offset position as the media is driven to the image rendering sub-system (paragraph 25); 
     cause the image rendering sub-system to orient an output image that is formed on the media based on the predefined media offset position (paragraph 25); 
     and wherein the drive system outputs the media, with the output image, to have the predefined media offset position at the output region (paragraph 25).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasumoto’075 according to the teaching of Bhide’325 to align the leading edge of a paper with a print head according to the media edge detectors because this will allow enhance the quality of the printouts. 
claim 2, which further limits claim 1, Yasumoto’075 teaches wherein the drive system includes a first roller and a second roller, positioned to move the media through the media path (Fig.3, and paragraph 59).  
     With respect to claim 3, which further limits claim 2, Yasumoto’075 does not teach wherein the controller causes the drive system to skew the media by altering at least one of a rotational speed or direction of rotation of at least one of the rollers.  
     Bhide’325 teaches wherein the controller causes the drive system to skew the media by altering at least one of a rotational speed or direction of rotation of at least one of the rollers [as shown in Fig.2, the rollers 180a and 180b are being controlled by a controller to be moved independent from each other with respect to the speed and direction of rotation to skew the paper 106 (paragraph 15)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasumoto’075 according to the teaching of Bhide’325 to control the rollers to be moved independent from each other with respect to the speed and direction of rotation to skew the paper because this will allow the paper to be skewed more effectively. 
     With respect to claim 4, which further limits claim 1, Yasumoto’075 does not teach 
wherein the controller causes the drive system to skew the media to any one of multiple possible predefined media offset positions, including at least a leftward media offset position and a rightward media offset position.  
     Bhide’325 teaches wherein the controller causes the drive system to skew the media to any one of multiple possible predefined media offset positions, including at least a leftward media offset position and a rightward media offset position [as shown in Fig.1 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasumoto’075 according to the teaching of Bhide’325 to using a skew correction module to correct the skew of the paper to be printed because this will allow a printer to provide high quality of printouts. 
     With respect to claim 5, which further limits claim 1, Yasumoto’075 does not teach wherein the controller is responsive to a setting, to cause the drive system to skew the media to one of multiple possible predefined media offset positions.  
     Bhide’325 teaches wherein the controller is responsive to a setting, to cause the drive system to skew the media to one of multiple possible predefined media offset positions [the skew correction module (Fig.1, item 190) is being used to correct the skew of a paper to be printed (paragraphs 21 and 22). Therefore, the controller (Fig.2, item 120) is considered to a setting, to cause the drive system to skew the media to one of multiple possible predefined media offset positions by using the skew correction module (Fig.2, item 190) in order to skew the paper (Fig.2, item 106) in a desired position for printing].

     With respect to claim 6, which further limits claim 5, Yasumoto’075 does not teach wherein the controller applies the setting to a first output job, to cause each media of the first output job to have the predefined media offset position at the output region.  
     Bhide’325 teaches wherein the controller applies the setting to a first output job, to cause each media of the first output job to have the predefined media offset position at the output region [the velocities for the rollers (Fig.2, items 180a and 180b) to correct the skew of a paper is being configured according to the paper type (paragraph 21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the predefined media offset position at the output region for each job including a first job is considered being configured according to the type of paper designated in the job to be printed].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasumoto’075 according to the teaching of Bhide’325 to use a skew correction module to correct the skew of the paper to be printed because this will allow a printer to provide high quality of printouts. 
claim 7, which further limits claim 6, Yasumoto’075 does not teach wherein the controller applies the setting to a second output job, to cause each media of the second output job to have an alternative media offset position at the output region.  
     Bhide’325 teaches wherein the controller applies the setting to a second output job, to cause each media of the second output job to have an alternative media offset position at the output region [the velocities for the rollers (Fig.2, items 180a and 180b) to correct the skew of a paper is being configured according to the paper type (paragraph 21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the predefined media offset position at the output region for each job including a second job is considered being configured according to the type of paper designated in the job to be printed]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasumoto’075 according to the teaching of Bhide’325 to use a skew correction module to correct the skew of the paper to be printed because this will allow a printer to provide high quality of printouts. 
     With respect to claims 8-14, they are method claims that claim how the printing device of claims 1-7 to skew media to be printed.  Claims 8-14 are obvious in view of Yasumoto’075 and Bhide’325 because the claimed combination operates at the same manner as described in the rejected claim 10. In addition, the reference has disclosed a printing device to skew media to be printed, the process (method) to skew media to be printed is inherent disclosed to be performed by a processor in the printing device when the printing device performs the operation to skew media to be printed.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Park’038 (US 2006/0197038) discloses automatically providing electronic sheet orientation information by moving the sheets in a sheet path past a multiple photodetectors array bar to provide electrical signals corresponding to the initial sheet orientations, where this photodetectors array bar is angularly mounted at a transverse but non-perpendicular angle to the sheet path so that differently positioned subsets of photodetectors may be activated by the leading edge of the sheets at different sheet movement positions.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674